                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON


MARSHA WILLIAMS,
                                                                CV No.: 6:17-cv-02012-BR

                        Plaintiff.
                                                                ORDER FOR EAJA FEES
         V.

COMMISSIONER
SOCIAL SECURITY ADMINISTRATION,

                        Defendant.


         Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and 28 U.S.C. § 1920, it is hereby ordered that EAJA attorney's fees of $7885.87

and costs in the amount of $0.00, for a total of $7885 .87, shall be awarded to Plaintiff pursuant to

Astrue v. Ratliff, 560 U.S. 586 (2010).

         If it is determined that Plaintiff's EAJA fees and costs are not subject to any offset

allowed under the Department of the Treasury's Offset Program, then the check for EAJA fees

and costs shall be made payable to attorney Robyn M. Rebers, based upon Plaintiff's assignment

of these amounts to her attorney. If it is determined that Plaintiff has debt subject to the Treasury

Offset Program, then the check for the remaining funds after offset of the debt shall be made




Page 1                                    Order for EAJA Fees             CV No.: 6:17-cv-02012-BR
payable to Plaintiff. Any check for EAJA fees shall be mailed to Plaintiffs counsel, Robyn

Rebers, at P.O. Box 3530, Wilsonville, Oregon 97070.

        IT IS SO ORDERED.
                fr
DATED this __ day


                                                   ANN~~
                                                   United States Senior District Judge

Presented by:
Robyn M. Rebers OSB# 034309
Attorney for Plaintiff




Page2                                 Order for BAJA Fees            CVNo.: 6:17-cv-02012-BR
